Citation Nr: 1430969	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for residuals of a right hand injury.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims sought.

In August 2011, the Veteran and his wife testified before the undersigned at a Board hearing by video conference.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2013).

The claims of service connection for depression and for PTSD have been recharacterized as one for an acquired psychiatric disorder.  This recharacterization is necessary to more accurately reflect the expanded scope of the claim as supported by the multiple diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder and entitlement to service connection for residuals of a right hand injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals for entitlement to a compensable rating for bilateral hearing loss and for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran indicated in correspondence dated in August 2011 that he wanted to withdraw his appeals for the issue of entitlement to a compensable rating for bilateral hearing loss, and for TDIU.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they are dismissed.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is dismissed.

Entitlement to TDIU is dismissed.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder and for residuals of a right hand injury.  Further development is required before these issues can be adjudicated on the merits.

I.  Duty to Notify

The Veteran has been diagnosed with PTSD, due to military sexual trauma.  Currently, the remaining element that the Veteran has to establish for service connection for PTSD is a corroborated stressor.  The present case falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2013).

As the Veteran's claim includes one for PTSD based on personal assault, VA must first advise the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See id.  In April 2011, the Veteran was provided with a letter that informed him how to establish his claim for entitlement to service connection for PTSD, but did not provide all the information required by 38 C.F.R. § 3.304(f)(5).  On appeal, the Board finds that more thorough VCAA notice should be provided to the Veteran.

II.  Medical Opinion

Regarding the Veteran's claim of entitlement for service connection for residuals of a right hand injury, the Veteran was provided with a VA examination in January 2010 to address this claim.  The Veteran had two fractures to his fingers while in service.  On examination, the examiner diagnosed the Veteran with arthritis, right hand, trigger finger, and multiple fingers of the right hand, status-post surgical release.  The examiner noted that these diagnoses were less likely than not due to or a result of service because the Veteran's in-service injuries were minor and appeared to have healed without sequelae.  She also noted that the Veteran's right hand osteoarthritis and his trigger finger were unrelated to service.  The examiner, however, failed to adequately explain why in-service fractures of the fingers, though resolved without sequelae, would not eventually lead to arthritis in the same fingers.  On remand, a supplemental opinion should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice for service connection for PTSD based on personal assault.  In the notice, the RO should specifically inform the Veteran of the following:

When a PTSD claim is based on in-service personal assault, evidence from sources other than your service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The notice should invite the Veteran to submit or identify the location of any of the aforementioned evidence to support his claim.

2.  If the Veteran submits any evidence sufficient to suggest possible corroboration of his stressor, follow appropriate procedures to corroborate any alleged stressor and provide a VA examination, as necessary.

3.  Return the claims file (including any relevant records contained in Virtual VA and/or VBMS) to the clinician who performed the January 2010 VA examination for the Veteran's right hand (or, if unavailable, another qualified clinician).

The clinician should provide an opinion on the following question:

Is it at least as likely as not that the Veteran's current osteoarthritis of the fingers is related to his in-service fractures of the metacarpals of the 4th and 5th fingers?  If not, please explain why such an injury would not subsequently cause arthritis, even if resolved without sequelae.  

A complete rationale must be provided for the opinion rendered.

If the clinician cannot answer the above question without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

If the clinician finds that an examination is necessary to answer the above question, schedule an examination.

4.  Thereafter, after conducting any other necessary development, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


